DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

	The following Office Action is in response to applicant’s communication filed 10/12/2021 regarding application 16/725,054

Status of Claims
	Claim(s) 1-20 are currently pending and are rejected as follows

Response to Arguments – 101 Rejection
	Applicant’s arguments in regards to the previously applied 101 Rejection have been fully considered but are not deemed persuasive.
	Applicant argues that the claims have been brought more in line with Example 39 of the Subject Matter Eligibility examples, and thus does not recite a judicial exception.
	Examiner disagrees as the claims in Example 39 differ, as the eligible example pertains to an invention for the improvement of a neural network and provide an improvement onto an existing technology. Applicant’s claims contain the training of a skills keyword model, however, the invention is for the extracting, calculating, and updating a database regarding the skills of an individual and merely provide an example of “applying” a model and a training engine to an abstract idea. Therefore, unlike Example 39, the claims are not eligible under U.S.C. 101. Further elaboration regarding this is given in the amended rejection below.
Response to Arguments – 103 Rejection
	Applicant’s arguments in regards to the previously applied prior art rejection are rendered moot in view of the amended rejection below.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claim(s) 1-20 is/are rejected under 35 U.S.C. 101 because the claimed invention(s) is/are directed to a judicial exception (i.e. law of nature, natural phenomenon, or an abstract idea without significantly more.

Claim(s) 1-20 are directed towards collecting a plurality of skills of an individual, assigning a confidence score for those skills, verifying that the individual would possess those skills based on the confidence score, and updating a data store and providing an indication to a further system based on the verification. These actions fall within a subject matter of abstract ideas which the courts have considered ineligible (Mental Process with the Aid of Pen and Paper). The claims do not integrate the abstract idea into a practical application, and do not include additional elements that provide an inventive concept (are sufficient to amount to significantly more than the abstract idea).
Under Step 1 of the Alice/Mayo framework, it must be considered whether the claims are directed to one of the four statutory classes of invention. In the instant case, Claim 1 is directed towards a method comprising at least one step. Claim 15 is directed towards a system which falls 
Under Step 2A, Prong One, of the Alice/Mayo framework, it must be considered whether the claims recite an abstract idea. 
 Regarding representative independent claims 1, 15, and 20, the claims set forth an invention for the collecting a plurality of skills of an individual, assigning a confidence score for those skills, verifying that the individual would possess those skills based on the confidence score, and updating a data store and providing an indication to a further system based on the verification which recites a mental process with the aid of pen and paper in the following limitations:
Training…using training data extracted from a content extractor from one or more online sources and data stores
Accessing data associated with an individual from a plurality of data sources
Extracting a plurality of skills from the accessed data for the individual…
Assigning a confidence score to each skill of the plurality of skills, the confidence score being based on a heuristically-derived skill level for each skill
Generating a unified score for each skill by aggregating confidence scores for a same skill across the plurality of data sources.
Based on the unified score for a particular skill exceeding a corresponding skill threshold, identifying the particular skill as a verified skill of the individual
Updating a data store with the verified skill of the individual
And providing an indication of the verified skill of the individual to a further system
Dependent claims 2-14, and 16-19 mere I y further limit the abstract and as such are subject to the same rationale as above. 
Under Step 2A, Prong Two, any additional elements are listed:
Independent claims 1, 15, and 20 recite:
A training engine
A model
A hardware processor
A storage device storing instructions
A computer readable storage medium.
Dependent claim 4 recites;
A neural network

These additional elements considered both individually and as an ordered pair do no more than generally link the use of the abstract idea to a particular technological environment or field of use. These elements are also mere instructions designed to implement the abstract idea ("apply it") on a computer (See MPEP 2106.05(f)). These elements are recited with a high degree of generality, and the specification sets for the general purpose nature of the technologies required to implement the invention (emphasis added).
Support for this determination is found in paragraph(s) [57]-[65] and [90]
Under Step 2B, eligibility analysis evaluates whether the claim as a whole amounts to significantly more than the recited exception, i.e. whether any additional element, or combination 
Dependent claims 2-3, 4-15, and 16-19 do not recite any further additional elements and are rejected for the same reasons specified above.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective 

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim(s) 1-9, 11-17, and 19-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Zhang (US 2018/0121880 Al) in view of Crow (US 2005/0080656 Al) and further in view of Bencke (US 2014/0323211 A1)

Claims 1, 15, and 20	-
	Zhang discloses the following limitations
One or more hardware processors (Zhang: Paragraph 37, "As used herein. “transmission medium" refers to any intangible (e.g., transitory) medium that is capable of communicating (e.g., transmitting) instructions for execution by a machine (e.g., by one or more processors of such a machine), and includes digital or analog communication signals or other intangible media to facilitate communication of such software.")
A storage device storing instructions (Zhang: Paragraph 117, "A "hardware module" is a tangible (e.g., non-transitory) unit capable of performing certain 
Accessing data from a plurality of data sources (Zhang: Paragraph 13, "More specifically, the present disclosure relates to methods, systems, and computer program products for determining a skill associated with a job using job postings, a standardization database storing a plurality of standardized job titles, a skills database, and member data.")
Extracting a plurality of skills from the accessed data for the individual…(Zhang: Paragraph 21, "The skills database stores a plurality of skills. Each skill in the plurality of skills has an affinity score to a standardized job title. Additionally, the member database stores profile data of the members of the social networking service... The affinity score is accessed from the skills database. The system can determine a skill frequency associated with the specific skill. The skill frequency can be based on the specific skill being listed on a profile page of members that are associated with the job title. The system can calculate a confidence score of the specific skill based on the textual features, the affinity score, and the skill frequency. Subsequently, the system can store, in the skills database, an association of the specific skill with the job posting when the confidence score 
Assigning a confidence score to each skill of the plurality of skills, the confidence score being based on a heuristically-derived skill level for each skill (Zhang: Paragraph 13, "The affinity score is accessed from the skills database. The system can determine a skill frequency associated with the specific skill. The skill frequency can be based on the specific skill being listed on a profile page of members that are associated with the job title. The system can calculate a confidence score of the specific skill based on the textual features, the affinity score, and the skill frequency. Subsequently, the system can store, in the skills database, an association of the specific skill with the job posting when the confidence score transgresses a predetermined threshold (i.e., is above the predetermined threshold).")
Based on the unified score for a particular skill exceeding a corresponding skill threshold, identifying the particular skill as a verified skill of the individual (Zhang: Paragraph 21, "Subsequently, the system can store, in the skills database, an association of the specific skill with the job posting when the confidence score transgresses a predetermined threshold (i.e., is above the predetermined threshold).")
Updating a data store with the verified skill of the individual (Zhang: Paragraph 47, "as later described in FIG. 3, when the confidence score for a specific skill being associated with a job is above a predetermined threshold, then the association is stored in the skills database 120. Additionally, the skills database 
And providing an indication of the verified skill of the individual to a further system (Zhang: Paragraph 79, "Additionally, the user interface 202 can present, on a display of a device of user 132, an indication that the job posting is associated with the specific skill.")
Zhang does not teach the unifying of scores, however, Crow discloses the following
Generating a unified score for each skill by aggregating confidence scores for a same skill across the plurality of data sources. (Crow: Paragraph 362-366, "Normalize the confidence into the range 0...100... ")
Zhang in view of crow do not teach training a keyword model, however, Bencke discloses the following limitations:
Training, by a training engine, a skills keyword model using data extracted by a content extractor from one or more online sources and data stores… (Bencke: Paragraph 43, “The acquisition module 135 identifies traits of pre-existing users who complete a given set of tasks (defined by task type and/or area of specialized human knowledge) accurately, and uses those traits to define a digital advertising campaign. These campaigns then run on digital properties (e.g., FACEBOOK, LINKEDIN, specific professional forums) to acquire similar users based on traits such as demographics, professional backgrounds, hobbies, certifications, social graphs, and “likes.””; Paragraph 59, “assignment module may be configured to 

Zhang teaches a method for heuristically determining a confidence that an individual possesses certain skills. Crow teaches a method for determining job candidate information based on various inputs. Bencke teaches a method for using machine learning to extract information regarding user skill for efficient task assignment. At the time of applicant's filed invention, one of ordinary skill in the art would have found it obvious to combine the methods of Zhang with the teachings of Crow as taught by Crow (Crow: Paragraph 336, "These rules are designed to improve the quality of the matches. "). Further it would have been obvious to one of ordinary skill in the art to combine the methods of Zhang in view of Crow with the teachings of Bencke as 
Claim 2 –
Zhang in view of Crow and Bencke teach the limitations of claim 1
Zhang does not explicitly disclose the following, however, Crow discloses the following:
Wherein the plurality of data sources comprises one or more of code repositories, document stores, and certification stores (Crow: Paragraph 10, Conceptualization can include a process of converting a document (e.g., a resume) into an abstract representation that desirably accurately reflects the intended meaning of the author, without regard to the specific terminology used in the document.")

Zhang teaches a method for heuristically determining a confidence that an individual possesses certain skills. Crow teaches a method for determining job candidate information based on various inputs. At the time of applicant's filed invention, one of ordinary skill in the art would have found it obvious to combine the methods of Zhang with the teachings of Crow as taught by Crow (Crow: Paragraph 336, "These rules are designed to improve the quality of the matches.")

Claim 3 –
Zhang in view of Crow and Bencke teach the limitations of claims 1 and 3
Zhang does not disclose the following, however, Crow teaches:
Wherein the generating the unified score comprises applying a weight to the confidence score for a skill from a particular data source, the weight being higher for a score from the certification stores than from the code repositories and the document stores. (Crow: Paragraph 96, "The total score of the related skills are added to the score of the concept, and may be weighted by a factor based on closeness in the ontology. For example, a sibling skill can have a factor of 0.5 ... "; Paragraph 125, "Those parent concepts being distant in the hierarchy from child concepts can be given less weight or probability (e.g., in the form of a confidence score)."; Paragraph 260, "These controls can specify the skill range, most recent flag, required flag and weight associated with that requirement.")

Zhang teaches a method for heuristically determining a confidence that an individual possesses certain skills. Crow teaches a method for determining job candidate information based on various inputs. At the time of applicant's filed invention, one of ordinary skill in the art would have found it obvious to combine the methods of Zhang with the teachings of Crow as taught by Crow (Crow: Paragraph 336, "These rules are designed to improve the quality of the matches.")

Claims 4 and 16 –
Zhang in view of Crow and Bencke teach the limitations of claims 1 and 15
Zhang in view of Crow does not teach the following, however, Bencke discloses the following:
Using the verified skill of the individual as further training data for training the skills keyword model (Bencke: Paragraph 70, “The positive feedback corresponds 

Zhang teaches a method for heuristically determining a confidence that an individual possesses certain skills. Crow teaches a method for determining job candidate information based on various inputs. Bencke teaches a method for using machine learning to extract information regarding user skill for efficient task assignment. At the time of applicant's filed invention, one of ordinary skill in the art would have found it obvious to combine the methods of Zhang with the teachings of Crow as taught by Crow (Crow: Paragraph 336, "These rules are designed to improve the quality of the matches. "). Further it would have been obvious to one of ordinary skill in the art to combine the methods of Zhang in view of Crow with the teachings of Bencke as taught by Bencke (Bencke: Paragraph 57, “It is noted that a benefit of the configuration of the prediction module 130 may include, for example, identifying the fewest numbers of users to complete a task quickly and efficiently, thereby saving resources while maintaining high accuracy”)

Claim 5 –

	Zhao further discloses the following:
Identifying a skill of the plurality of skills based on the file extensions of files the individual has worked on. (Zhang: Paragraph 32, "a skills section of a member profile of a social networking service may be used. The skills section of the member profile may be a raw text (e.g., free-text) section that allows users to freely type in skills they possess, this information is generally referred to as unstructured information. Alternatively, in some other examples, the member profile skills section may be implemented as a list that allows users to choose a skill based upon structured data such as a predetermined listing of skills or, in other examples, the skills section may be implemented as some combination of unstructured data such as free-text and structured data such as a pre-determined list selection ... ")
Zhao in view of Crow does not disclose the following, however, Bencke teaches the following:
Identifying file extensions of files that the individual has worked on and (Bencke: Paragraph 113, “The feedback module 180 may be configured to provide data insights to customers and receive customer feedback on the data insight. Data insights are delivered to customers in two ways, via a flat-file data export, or via the API of the tasking system 110. Data export files can be customized by the customer via the web portal to include and pivot on specific attributes, and may include both the raw data as well as weighted best answers and confidence scores. Data export files can also be exported in file formats that are ready to import into 

Zhang teaches a method for heuristically determining a confidence that an individual possesses certain skills. Crow teaches a method for determining job candidate information based on various inputs. Bencke teaches a method for using machine learning to extract information regarding user skill for efficient task assignment. At the time of applicant's filed invention, one of ordinary skill in the art would have found it obvious to combine the methods of Zhang with the teachings of Crow as taught by Crow (Crow: Paragraph 336, "These rules are designed to improve the quality of the matches. "). Further it would have been obvious to one of ordinary skill in the art to combine the methods of Zhang in view of Crow with the teachings of Bencke as taught by Bencke (Bencke: Paragraph 57, “It is noted that a benefit of the configuration of the prediction module 130 may include, for example, identifying the fewest numbers of users to complete a task quickly and efficiently, thereby saving resources while maintaining high accuracy”)

Claim 6 –
Zhang in view of Crow and Bencke teach the limitations of claims 1
	Zhang further discloses the following:
Wherein the extracting the plurality of skills comprises identifying a skill of the plurality of skills based on code accessed from a code repository matching one or more keywords from a skill keywords model, the code repository comprising code and commit history (Zhang: Paragraph 32, "a skills section of a member profile of a social networking service may be used. The skills section of the member profile may be a raw text (e.g., free-text) section that allows users to freely type in skills they possess, this information is generally referred to as unstructured information. Alternatively, in some other examples, the member profile skills section may be implemented as a list that allows users to choose a skill based upon structured data such as a predetermined listing of skills or, in other examples, the skills section may be implemented as some combination of unstructured data such as free-text and structured data such as a pre-determined list selection ... ")

Claim 7 –
Zhang in view of Crow and Bencke teach the limitations of claims 1

Wherein the extracting the plurality of skills comprises identifying a skill of the plurality of skills based on identified package dependencies, the identified package dependencies indicating the skill based on the particular resources or libraries used by the individual (Zhang: Paragraph 42, " ... related to the specific skill includes having the specific skill listed on the profile page, a recommendation of the specific skill, a degree associated with the specific skill, a job title associated with the specific skill, and other educational and/or employment data associated with the specific skill. Additionally, the online system 210 maintains associations among various skills, and skills associated with the specific skill may be determined to be the same or related ... ")

Claim 8 –
Zhang in view of Crow and Bencke teach the limitations of claims 1
	Zhang does not further discloses the following, however, Crow discloses:
Wherein the extracting the plurality of skills comprises identifying a skill of the plurality for skills based on text in documents or fields accessed form a document store that the individual has worked on matching one or more keywords from a skill keywords model (Crow: Paragraph 160, "the possible skills list is checked to see if it contains skills list keywords (e.g., "skills," "proficient in," "proficient with," "using," "experience in," "experience with," "including," and the like). Identified keywords can result in an upward adjustment of the confidence score.")

Claim 9 –
Zhang in view of Crow and Bencke teach the limitations of claims 1
Zhao in view of Crow does not disclose the following, however, Bencke teaches the following:
Wherein the extracting the plurality of skills comprises identifying, from data access from a certification store, a skill of the plurality of skills based on the individual having completed a training course associated with the skill (Bencke: Paragraph 53, “The tasking system 110 may have access to information from the external user profile and may aggregate information from the external user profile with the user profile on the tasking system 110. Each external system may provide different information about the user. For example, FACEBOOK may provide information about interests, relationships, and education history while LINKEDIN may provide employment history, certifications, and skills.”: Paragraph 59, “The assignment module 140 may give users access to a task after the user successfully completes the training and qualification for a task. The assignment module 140 is further described with FIGS. 5 and 6.”)

Zhang teaches a method for heuristically determining a confidence that an individual possesses certain skills. Crow teaches a method for determining job candidate information based on various inputs. Bencke teaches a method for using machine learning to extract information regarding user skill for efficient task assignment. At the time of applicant's filed invention, one of ordinary skill in the art would have found it obvious to combine the methods of Zhang with the teachings of Crow as taught by Crow (Crow: Paragraph 336, "These rules are designed to 

Claim 11 –
Zhang in view of Crow and Bencke teach the limitations of claims 1
	Zhang does not disclose the following however, Crow teaches the limitation below:
Wherein the generating the unified score comprises taking an average of the confidence scores for the same skill across the plurality of data sources. (Crow: Paragraph 270, "For CONSTRAIN hints the concept's range should be set to one standard deviation around the average score for the concept. The average and standard deviation scores can be retrieved by calling a method ... ")

Zhang teaches a method for heuristically determining a confidence that an individual possesses certain skills. Crow teaches a method for determining job candidate information based on various inputs. At the time of applicant's filed invention, one of ordinary skill in the art would have found it obvious to combine the methods of Zhang with the teachings of Crow as taught by Crow (Crow: Paragraph 336, "These rules are designed to improve the quality of the matches.")

Claims 12, and 17 –
Zhang in view of Crow and Bencke teach the limitations of claims 1
	Zhang further discloses the following:
Receiving a search request for individuals having the verified skill (Zhang: Paragraph 23, "when recruiter searches for potential hiring candidates, the profile pages of members that have the desired skills are presented in real-time to the recruiter. Furthermore, the skills database can include a skill quality metric that can deliver more insights about the skill of the member or the skill associated with a job.")
Searching the data store for individuals having the verified skill (Zhang: Paragraph 36, "the user 152 can be a recruiter that has listed a job posting and is searching for a potential job applicant for the job posting. The skill determination system can match the job applicant with the recruiter using the determined skill of the job posting ... ")
Ranking the individuals based on the unified score for each of the individuals having the verified skill and (Zhang: Paragraph 22, "the job postings are ranked further based on the likelihood that the member has the skills associated with the job. By presenting job postings that are more tailored to each member, a member 
Causing display of a result of the ranking (Zhang: Paragraph 80, "the user interface 202 presents an ideal job candidate to the recruiter based on the job posting being associated with the specific skill, and the job candidate possessing the specific skill. Additionally, the skills database 120 can include a ranking system for each member possessing the specific skill, so the ideal job candidate can be the member having the highest ranking score, or a ranking score that is higher than a predetermined threshold.")

Claim(s) 13 and 19 –
Zhang in view of Crow and Bencke teach the limitations of claims 1 and 15
Zhang does not teach the following, however, Crow discloses the following:
Further comprising deriving  a skill set for a group of individuals that the individual is a member of, the derived skill set including the verified skills of the group of individuals (Crow: Paragraph 259, "Several skill, role, experience or education requirements can be placed together into a group. When grouped in this way, the match engine can look for candidates who meet the requirements in the same job experience. For example, if the requirement called for candidates who had the role "Product Manager" and had worked in the "Entertainment" industry then it would match a candidate who had been a Product Manager at the Disney Corporation (i.e., a company in the entertainment industry), but it would not 

Zhang teaches a method for heuristically determining a confidence that an individual possesses certain skills. Crow teaches a method for determining job candidate information based on various inputs. At the time of applicant's filed invention, one of ordinary skill in the art would have found it obvious to combine the methods of Zhang with the teachings of Crow as taught by Crow (Crow: Paragraph 336, "These rules are designed to improve the quality of the matches.")

Claim 14 –
Zhang in view of Crow and Bencke teach the limitations of claim 1
Zhang does not teach the following, however, Crow discloses the following:
Receiving a search request for skills associated with in the group, and in response to the search request, causing presentation of the derived skills for the group (Crow: Paragraph 259, "Several skill, role, experience or education requirements can be placed together into a group. When grouped in this way, the match engine can look for candidates who meet the requirements in the same job experience. For example, if the requirement called for candidates who had the role "Product Manager" and had worked in the "Entertainment" industry then it would match a candidate who had been a Product Manager at the Disney Corporation (i.e., a company in the entertainment industry), but it would not match a candidate who had been a Product Manager for Microsoft Corporation and in a different job had been a Software Engineer for Disney.")

Zhang teaches a method for heuristically determining a confidence that an individual possesses certain skills. Crow teaches a method for determining job candidate information based on various inputs. At the time of applicant's filed invention, one of ordinary skill in the art would have found it obvious to combine the methods of Zhang with the teachings of Crow as taught by Crow (Crow: Paragraph 336, "These rules are designed to improve the quality of the matches.")

Claim(s) 10, and 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Zhang (US 2018/0121880 Al) in view of Crow (US 2005/0080656 Al), Bencke (US 2014/0323211 A1), and further in view of Rao (US 2015/0317610 Al)

Claim(s) 10, and 18 –
Zhang in view of Crow and Bencke teach the limitations of claims 1 and 15
Zhang in view of Crow and Bencke does not teach the following, however, Rao teaches the following:
Causing presentation of an indication that the verified skill is verified on a webpage associated with the individual on a social network site or, causing an automatic update to a webpage associated with the individual on a social network site to include an indication of the verified skill (Rao: Paragraph 341, "After information about credentials and their respective attributes is identified at act 2108, process 2100 proceeds to act 2110 where the obtained information is used to update a person's profile. Updating a profile may include generating a profile to 

Zhang teaches a method for heuristically determining a confidence that an individual possesses certain skills. Crow teaches a method for determining job candidate information based on various inputs. Bencke teaches a method for using machine learning to extract information regarding user skill for efficient task assignment. Rao teaches a method for obtaining information from a resume to update an online profile. At the time of applicant's filed invention, one of ordinary skill in the art would have found it obvious to combine the methods of Zhang in view of Crow and Bencke with the teachings of Rao as taught by Rao (Rao: Paragraph 344, "The inventors have developed techniques for generating improved search queries based on information associated with a job for which candidates are sought. .. ")

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Philip N Warner whose telephone number is (571)270-7407. The examiner can normally be reached Monday-Friday 7am-4:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jerry O’Connor can be reached on 571-272-6787. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Philip N Warner/Examiner, Art Unit 3624                                                                                                                                                                                                        


/Jerry O'Connor/Supervisory Patent Examiner,Group Art Unit 3624